Case: 2:19-cv-00056-WOB-CJS Doc #: 28-2 Filed: 09/16/19 Page: 1 of 2 - Page ID#: 544



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                       COVINGTON

  NICHOLAS SANDMANN, by and through
  his parents and natural guardians, TED            Civil Action No. 2:19-cv-00056-WOB-CJS
  SANDMANN and JULIE SANDMANN,

               Plaintiffs,
                                                    Judge William O. Bertelsman
                                                    Magistrate Judge Candace Smith

  v.                                                [PROPOSED] ORDER ON
                                                    DEFENDANT’S MOTION TO STRIKE

  NBCUNIVERSAL MEDIA, LLC,

               Defendant.



          This matter is before the Court upon Defendant NBCUniversal Media, LLC’s

  (“Defendant”) Motion to Strike paragraphs 147 through 185 of Plaintiff’s Amended Complaint

  (Doc. 23) pursuant to Fed. R. Civ. P. 12(f). Based upon the parties’ briefs, and the record before

  the Court, it is hereby ordered that Defendant’s Motion to Strike is GRANTED; that paragraphs

  147 through 185 of Plaintiff’s Amended Complaint are hereby struck; and that Defendant shall

  not respond to the stricken paragraphs in any answer to the Amended Complaint it may file in

  this case.


  SO ORDERED THIS ___ DAY OF ___________________, 2019
Case: 2:19-cv-00056-WOB-CJS Doc #: 28-2 Filed: 09/16/19 Page: 2 of 2 - Page ID#: 545



  Tendered by:

  /s/ Darren W. Ford____________
  John C. Greiner (Pro Hac Vice)
  GRAYDON HEAD & RITCHEY LLP
  312 Walnut St.
  Suite 1800
  Cincinnati, OH 45202
  Phone: (513) 629-2734
  Fax: (513) 333-4316
  jgreiner@graydon.com

    &

  J. Stephen Smith (KBA #86612)
  Darren W. Ford (KBA #95373)
  GRAYDON HEAD & RITCHEY LLP
  2400 Chamber Center Drive
  Suite 300
  Ft. Mitchell, KY 41017
  Phone: (859) 578-3070
  Fax: (859) 578-3071
  ssmith@graydon.com
  dford@graydon.com

  ATTORNEYS FOR DEFENDANT




  9747255.1
